Kruse, J. (concurring);
I concur in the result. I think, however, that the bpy was guilty of contributory negligence as a matter of law, if he was sui juris. But whether he was a boy more alert and intelligent than a boy of his age usually is, so'as to make him capable of exercising a degree of care required of a person who is sui juris, is a question of fact. *509Counsel for the defendant seems to stand upon the broad proposition that there was no legal liability against the defendant, and does not ask to have the case reversed upon any mere technical objection, very likely fearing the result of another trial, as the verdict seems to be very moderate.
I, therefore, concur in affirmance.
Judgment and order affirmed, with costs..